141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Thomas MCDONALD, Plaintiff-Appellant,v.JOHN DEERE COMPANY;  Deere & Company, Defendants-Appellees.
No. 97-2839.
United States Court of Appeals, Eighth Circuit.
Submitted:  Feb. 11, 1998.Filed:  April 8, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before WOLLMAN and LOKEN, Circuit Judges, and BOGUE,1 Senior District Judge.
PER CURIAM.


1
Thomas McDonald appeals from the adverse decisions of the judge and the jury in this product liability lawsuit.  After a careful review of the law and the record in this case, we reject McDonald's contention that the district court improperly granted partial summary judgment to Deere on McDonald's claim that Deere owed a duty to McDonald to equip a mower with a rollover protection system.  We likewise reject McDonald's contention that the district court misinstructed the jury on the issue of assumption of the risk/contributory fault.  Having reviewed the challenged instructions under the appropriate standards of review, we conclude that they accurately reflect the applicable law and do not require reversal.  We further find that there is sufficient evidence in support of the jury verdict.  Having considered McDonald's remaining contentions under well-established standards, we find no error that would require reversal.  Because an opinion would have no precedential value, we affirm the district court without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Andrew W. Bogue, United States District Judge for the District of South Dakota, sitting by designation